People v Tull (2018 NY Slip Op 01736)





People v Tull


2018 NY Slip Op 01736


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CARNI, NEMOYER, AND CURRAN, JJ.


204 KA 14-01445

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOEL A. TULL, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


LAW OFFICE OF MATTHEW BOROWSKI, BUFFALO (MATTHEW BOROWSKI OF COUNSEL), FOR DEFENDANT-APPELLANT.
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered May 22, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal sale of marihuana in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Tull ([appeal No. 1] — AD3d — [Mar. 16, 2018] [4th Dept 2018]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court